DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent 10,773,835 B2.  A comparison of the claims have been provided in the claim chart below:
Claim 1 of Instant Application
Claim 1 of ‘835 Patent
Similarities and Differences
A roulette system comprising:
A roulette system comprising:
The same
a wheel assembly comprising a wheel and a bowl with a circular upper track for accommodating a roulette ball, the upper track surrounds an annular lower track which is positioned above a circular recess, meets the upper track at a lower end of a circumference 



b) raised deflection elements disposed on the annular lower track;
Claim 1 of the instant application does not contain this limitation
N randomly numbered receptors, positioned within the circular recess and physically separate from the annular lower track, having N individual numbers between 0 and N-1 distributed among the N randomly numbered receptors, wherein N is at least 37; and
c) N randomly numbered receptors, positioned within the circular recess and physically separate from the annular lower track, having N individual numbers between 0 and N-1 distributed among the N randomly numbered receptors, wherein N is at least 37;
Substantially the same
an elevated display system supported and separate from the wheel assembly, forming an arc including more than 200 


wherein the elevated display system shows a dynamic rendition of wheel assembly game play on one or more display panels along an outer perimeter of the arc, the dynamic rendition includes at least a display of event outcomes from the wheel assembly game play, and the wagers are resolved based on the event outcomes.
wherein the elevated display system shows a dynamic rendition of the wheel assembly game play on one or more display panels along an outer perimeter of the arc, the dynamic rendition includes at least a display of event outcomes from the wheel assembly game play, and the wagers are resolved based on the event outcomes, and
Substantially the same

wherein attached to the wheel assembly game play above the circular upper track is a panel of multicolor light elements with a direction of light emitting elements in the light panel oriented to direct emitted light towards the receptors, the panel 



Although the claims at issue are not identical, they are not patentable distinct from each other because the patented claims anticipate the more generic or broader claims now pending (instant Claims 1-20).  That is, the rationale of In re Goodman applies here in that once Applicant has received a patent for a species or a more specific embodiment, Applicant is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. 
Allowable Subject Matter
Once the rejection based upon double patenting indicated above has been overcome, the following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 12, none of the prior art discloses or teaches a method of executing a wagering event outcome on a roulette wheel system comprising: an elevated display 
The closest prior art of record Damjan et al. (US D548,802 S) discloses a roulette system comprising an elevated display system supported overhead and separate from the wheel assembly, forming an arc including more than 200 degrees around the wheel assembly, but does not fairly teach or suggest “wherein the elevated display system shows a dynamic rendition of wheel assembly game play on one or more display panels along an outer perimeter of the arc, the dynamic rendition includes at least a display of event outcomes”.  For at least these reasons, the claims have been allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715